Case: 14-10981       Date Filed: 02/17/2017       Page: 1 of 12


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-10981
                               ________________________

                      D.C. Docket No. 5:12-cv-00026-WLS-CHW


LESTER J. SMITH,

                                                           Plaintiff-Appellant,

versus

BRIAN OWENS,
COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS,
in his official and individual capacities,

                                                           Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                    (February 17, 2017)


Before WILSON and JILL PRYOR, Circuit Judges, and BUCKLEW, * District
Judge.


         *
          Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
                Case: 14-10981         Date Filed: 02/17/2017   Page: 2 of 12



BUCKLEW, District Judge:

      Lester Smith, a Georgia state prisoner, alleges the grooming policy enforced

in Georgia state prisons violates the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”) 1 by substantially burdening his exercise of a sincerely

held religious belief that Islam requires him to grow an uncut beard. The district

court granted summary judgment in favor of the defendant, Brian Owens,

Commissioner of Georgia’s Department of Corrections (“GDOC”). Smith appeals,

contending that Holt v. Hobbs,2 a Supreme Court opinion issued after the district

court’s order, renders the district court’s analysis inadequate. After review, and

with the benefit of oral argument, we vacate and remand.

I.    BACKGROUND

      Smith filed a pro se action against Owens, arguing that he had been denied

his constitutional right to practice Islam by operation of a GDOC grooming policy

that forced him to shave his beard. He stated his belief that “cutting of the beard is

against a command from God in al-islam,” Doc. 1 at 4, No. 5:12-cv-00026-WLS-

CHW, and he sought nominal damages and injunctive relief for violations of

RLUIPA, 42 U.S.C. § 1983, the First Amendment, and the Georgia constitution.




      1
          42 U.S.C. § 2000cc et seq.
      2
          574 U.S. ——, 135 S. Ct. 853, 190 L. Ed. 2d 747 (2015).
                                                2
                Case: 14-10981        Date Filed: 02/17/2017        Page: 3 of 12


       Owens filed a motion to dismiss, which the district court (by adoption of the

magistrate judge’s Report and Recommendation) granted as to every claim except

Smith’s RLUIPA claim for injunctive relief against Owens in his official capacity.

While the motion to dismiss was pending, Smith filed a motion for summary

judgment, which the district court denied.

       Owens then filed his own motion for summary judgment. He argued Smith

could not establish a prima facie case under RLUIPA. Owens explained that

though the GDOC’s grooming policy generally prohibited growing beards, Smith

qualified for a medical-condition exception that allowed him to grow a beard of ⅛

inch; consequently, Smith’s religious exercise was not substantially burdened. 3

Owens argued in the alternative that, even if the grooming policy substantially

burdened Smith’s religious exercise, it furthered compelling governmental interests

in security, discipline, hygiene, and safety by the least restrictive means.

       Responding in opposition, Smith noted the inconsistency between allowing a

medical exception to the grooming policy but refusing religious accommodation.

He argued such an inconsistency demonstrated the GDOC was not employing the

least restrictive means of furthering its interests. In support, he identified an

alternative, less restrictive option:


       3
          Owens did not challenge the sincerity of Smith’s religious beliefs, nor did he challenge
Smith’s belief that growing a beard is central to his religious exercise. Doc. 114-2 at 4 n.1; Doc.
124 at 5.
                                                 3
              Case: 14-10981    Date Filed: 02/17/2017    Page: 4 of 12


             An alternative for both parties would be to revise the
             G.D.O.C. grooming policy to allow not only muslims,
             but all inmates to grow a beard no longer than ¼ . . . inch,
             with respect to all other religions who are required to
             wear a beard. This would be an absolute less restrictive
             means that addresses and resolves the State’s underlying
             interests, security, safety, and health concerns.

Doc. 117-1 at 3. He reiterated this alternative in what he styled as a “settlement

offer.” Doc. 122 at 2.

      The magistrate judge recommended granting Owens’ motion for summary

judgment. In his Report and Recommendation, the magistrate judge reasoned that

Smith failed to present specific evidence of a substantial burden because Smith

was able to grow a ⅛-inch beard in accordance with the grooming policy’s medical

exception. Doc. 124 at 6. The magistrate judge also concluded Owens

demonstrated that the grooming policy furthered several compelling governmental

interests—security, discipline, hygiene, sanitation, and safety—by the least

restrictive means. Doc. 124 at 7–9. The district court adopted the Report and

Recommendation and entered judgment in favor of Owens. Doc. 125.

      Smith appealed pro se. While Smith’s appeal was pending, the Supreme

Court held in Holt v. Hobbs that the Arkansas Department of Corrections’

grooming policy violated RLUIPA insofar as it prevented the plaintiff from

growing a ½-inch beard in accordance with his religious beliefs. 574 U.S. ——, —




                                          4
               Case: 14-10981      Date Filed: 02/17/2017     Page: 5 of 12


—, 135 S. Ct. 853, 867, 190 L. Ed. 2d 747 (2015). The GDOC then revised its

grooming policy to allow all inmates to grow a beard of up to ½ inch.

       Smith grew a ½-inch beard after the policy revision, and Owens moved to

dismiss Smith’s appeal as moot, arguing Smith had received the relief he sought.

We denied Owens’ motion to dismiss, appointed Smith counsel, and ordered new

briefing. 4

II.    STANDARD OF REVIEW

       Mootness is a question of law that we consider de novo. Troiano v.

Supervisor of Elections, 382 F.3d 1276, 1282 (11th Cir. 2004) (citation omitted).

       We review a district court’s decision on summary judgment de novo and

apply the same legal standard used by the district court, drawing all inferences in

the light most favorable to the non-moving party and recognizing that summary

judgment is appropriate only where there are no genuine issues of material fact.

Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 525, 530 (11th Cir. 2013) (citation

omitted).

III.   DISCUSSION

       A.     This Case Is Not Moot.
       A federal court does not have authority to decide moot questions or declare

principles or rules of law that cannot impact the parties in the case before it. Id. at

       4
         Smith appeals only the district court’s summary judgment order on his RLUIPA claim
against Owens in his official capacity.
                                             5
                  Case: 14-10981       Date Filed: 02/17/2017         Page: 6 of 12


531 (citation omitted). “‘[I]f, pending an appeal, events transpire that make it

impossible for this court to provide meaningful relief, the matter is no longer

justiciable.’” Id. (alteration in original) (quoting Beta Upsilon Chi Upsilon Chapter

at the Univ. of Fla. v. Machen, 586 F.3d 908, 916 (11th Cir. 2009)).

        Throughout the course of this litigation, Smith consistently expressed his

belief that cutting his beard (without qualification as to length) contravenes the

teachings of Islam. Although Smith articulated an alternative policy that would

allow all inmates to grow a ¼-inch beard, he expressed that alternative more than a

year and a half into litigation in response to Owens’ summary judgment motion.

And regardless of whether Smith intended that alternative as a compromise or as

an example of a less restrictive means of furthering the GDOC’s interests, it does

not alter the relief that he sought beforehand and afterward, once compromise was

off the table.5

        The GDOC’s revised grooming policy does not permit Smith to grow an

uncut beard. Because we may still provide meaningful relief, this case is not moot.

        5
         “An unaccepted settlement offer—like any unaccepted contract offer—is a legal nullity,
with no operative effect. . . . [T]he recipient’s rejection of an offer leaves the matter as if no offer
had ever been made.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. ——, ——, 133 S. Ct.
1523, 1533, 185 L. Ed. 2d 636 (2013) (Kagan, J., dissenting) (citation and internal quotation
marks omitted); see also Stein v. Buccaneers Ltd. P’ship, 772 F.3d 698, 703 (11th Cir. 2014)
(quoting Symczyk, for this proposition, with approval).
        Furthermore, “[p]ro se pleadings are held to a less stringent standard than pleadings
drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States,
148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (citation omitted).



                                                   6
              Case: 14-10981       Date Filed: 02/17/2017   Page: 7 of 12


      B.     Holt v. Hobbs Requires the District Court to Focus Its Summary
             Judgment Analysis on Application of the GDOC’s Grooming
             Policy to Smith.
      RLUIPA provides, in pertinent part:

             No government shall impose a substantial burden on the
             religious exercise of a person residing in or confined to
             an institution . . . even if the burden results from a rule of
             general      applicability,     unless    the     government
             demonstrates that imposition of the burden on that
             person—

             (1)       is in furtherance of a compelling governmental
                       interest; and

             (2)       is the least restrictive means of furthering that
                       compelling governmental interest.

42 U.S.C. § 2000cc-1(a). “The term ‘religious exercise’ includes any exercise of

religion, whether or not compelled by, or central to, a system of religious belief.”

Id. § 2000cc-5(7)(A). To establish a prima facie case under RLUIPA, the plaintiff

must demonstrate that his engagement in religious exercise was substantially

burdened by the law, regulation, or practice he challenges. Knight v. Thompson,

797 F.3d 934, 943 (11th Cir. 2015) (“Knight II”). If he makes this prima facie

showing, the burden then shifts to the defendant to prove the challenged regulation

is the least restrictive means of furthering a compelling governmental interest. Id.

(citations omitted).

      The Supreme Court clarified the analysis demanded by RLUIPA in Holt v.

Hobbs, in which the Court considered the Arkansas Department of Corrections’

                                            7
              Case: 14-10981     Date Filed: 02/17/2017    Page: 8 of 12


(“Department”) grooming policy and concluded that policy violated RLUIPA

insofar as it prohibited the petitioner from growing a ½-inch beard in accordance

with his religious beliefs. 574 U.S. at ——, 135 S. Ct. at 867. There was no dispute

as to the sincerity of the petitioner’s beliefs, and the Court concluded the petitioner

“easily satisfied” his obligation of demonstrating the grooming policy substantially

burdened his religious exercise. The Court explained:

             The Department’s grooming policy requires petitioner to
             shave his beard and thus to “engage in conduct that
             seriously violates [his] religious beliefs.” If petitioner
             contravenes that policy and grows his beard, he will face
             serious disciplinary action. Because the grooming policy
             puts petitioner to this choice, it substantially burdens his
             religious exercise.
Id. at ——, 135 S. Ct. at 862 (alteration in original) (citation omitted) (quoting

Burwell v. Hobby Lobby Stores, Inc., 573 U.S. ——, ——, 134 S. Ct. 2751, 2775,

189 L. Ed. 2d 675 (2014)).

      The Court then addressed the Department’s burden of proving its grooming

policy was the least restrictive means of furthering a compelling governmental

interest. The Department argued the grooming policy represented the least

restrictive means of furthering the “broadly formulated” and compelling interest in

prison safety and security, but the Court explained:

             RLUIPA . . . contemplates a “more focused” inquiry and
             “requires the Government to demonstrate that the
             compelling interest test is satisfied through application of
             the challenged law ‘to the person’—the particular

                                           8
              Case: 14-10981     Date Filed: 02/17/2017    Page: 9 of 12


             claimant whose sincere exercise of religion is being
             substantially burdened.” RLUIPA requires us to
             “scrutiniz[e] the asserted harm of granting specific
             exemptions to particular religious claimants” and “to
             look to the marginal interest in enforcing” the challenged
             government action in that particular context. In this case,
             that means the enforcement of the Department’s policy to
             prevent petitioner from growing a ½-inch beard.
Id. at ——, 135 S. Ct. at 863 (alteration in original) (citations and internal

quotation marks omitted) (quoting Hobby Lobby, 573 U.S. at ——, 134 S. Ct. at

2779).

      In its analysis, the Court reproved the district and circuit courts for their

“unquestioning deference” to the Department, and it explained that the test

Congress set forth in RLUIPA “requires the Department not merely to explain why

it denied the exemption but to prove that denying the exemption is the least

restrictive means of furthering a compelling governmental interest.” Id. at ——,

135 S. Ct. at 864. The Court further explained: “‘The least-restrictive-means

standard is exceptionally demanding,’ and it requires the government to ‘sho[w]

that it lacks other means of achieving its desired goal without imposing a

substantial burden on the exercise of religion by the objecting part[y].’” Id.

(alterations in original) (quoting Hobby Lobby, 573 U.S. at ——, 134 S. Ct. at

2780). Moreover, “[i]f a less restrictive means is available for the Government to

achieve its goals, the Government must use it.” Id. (quoting United States v.



                                           9
               Case: 14-10981      Date Filed: 02/17/2017    Page: 10 of 12


Playboy Entm’t Grp., Inc., 529 U.S. 803, 815, 120 S. Ct. 1878, 146 L. Ed. 2d 865

(2000)).

      Finally, the Court discussed the Department’s failure to provide adequate

responses to two additional arguments implicated by the RLUIPA analysis. First,

the Department did not rationalize the substantial underinclusiveness of its

grooming policy, evidenced both by the policy’s exception for beards grown for

medical reasons and also by the fact that other more plausible vehicles for hiding

contraband (such as unshaved heads, shoes, and clothes) were permitted. Id. at

865–66. Second, the Department failed to demonstrate why it could not permit

inmates to grow ½-inch beards, while the vast majority of States and the federal

government permitted inmates to grow ½-inch beards for religious reasons or for

any reason at all. Id. at 866.

      Following Holt, the Supreme Court granted the petition for writ of certiorari

in Knight v. Thompson, 723 F.3d 1275 (11th Cir. 2013) (“Knight I”), vacated

judgment, and remanded for further consideration.6 In Knight I, Native American

inmates in the custody of the Alabama Department of Corrections (“ADOC”)

brought a RLUIPA claim challenging the ADOC’s hair-length policy. The

plaintiffs sought an exemption from the policy because it prohibited them from

wearing long hair, which was a central tenet of their religious faith. Id. at 1277. In


      6
          Knight v. Thompson, —— U.S. ——, 135 S. Ct. 1173, 191 L. Ed. 2d 130 (2015).
                                             10
                   Case: 14-10981      Date Filed: 02/17/2017     Page: 11 of 12


Knight I, we affirmed the district court’s conclusion that the ADOC’s hair-length

policy did not violate RLUIPA, id. at 1287, and we reinstated that affirmance with

modifications in Knight II, 797 F.3d at 948. We concluded the district court’s

focused inquiry, factual findings, and extensive record distinguished that case from

Holt.7

         But the focused inquiry, factual findings, and extensive record that

supported our affirmance in Knight II are not present in this case. And because the

Supreme Court’s guidance as to the proper RLUIPA analysis was not available to

the district court when it ruled on Owens’ summary judgment motion, additional

consideration is warranted.

         First, in its analysis of whether Smith has established the GDOC’s grooming

policy substantially burdens his religious exercise, Holt requires the district court

to consider the choice that the grooming policy imposes on Smith: either to engage

in conduct that violates his sincerely held religious beliefs, or to face disciplinary

action. Second, Holt demands a more particularized, less deferential analysis as to

those issues for which the GDOC bears the burden, namely, whether the grooming

policy is the least restrictive means of furthering compelling governmental

interests. Specifically, Holt calls for an individualized, context-specific inquiry that

requires the GDOC to demonstrate that application of the grooming policy to Smith


         7
             Knight v. Thompson, 796 F.3d 1289, 1291–93 (11th Cir. 2015) (per curiam).
                                                 11
             Case: 14-10981     Date Filed: 02/17/2017   Page: 12 of 12


furthers its compelling interests. It requires the GDOC to consider the “marginal

interest in enforcing” the grooming policy in Smith’s case.

IV.   CONCLUSION

      The district court in this case did not have the benefit of Holt v. Hobbs when

it considered Owens’ motion for summary judgment, and this case lacks the

evidentiary record that supported affirmance in Knight II. Because Smith’s case

was never analyzed in a manner consistent with Holt v. Hobbs—with respect to

substantial burden, compelling interests, or least restrictive means—and because

the GDOC has revised its grooming policy since the district court rendered its

decision, the district court’s order granting Owens’ motion for summary judgment

is vacated, and the case is remanded for further consideration. On remand, the

district court is instructed to analyze Smith’s RLUIPA claim as it relates to the

GDOC’s revised grooming policy in a manner consistent with Holt v. Hobbs.

      VACATED AND REMANDED.




                                         12